Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 1 of 26 PageID #: 3858




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                               TEXARKANA DIVISION

 JUSTIN MILES SANDERS,                             §
                                                   §
                                                   §
                Plaintiff,                         §
                                                   §
 v.                                                §    CIVIL ACTION NO. 5:18-CV-00049-RWS
                                                   §
 DIRECTOR TDCJ-CID, LORIE DAVIS,                   §
 DIRECTOR;                                         §
                                                   §
                Defendant.                         §

                                             OPINION

       Petitioner Justin Miles Sanders, an inmate confined within the Texas Department of

Criminal Justice, Correctional Institutions Division, through counsel, filed this petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2254.

I.     FACTUAL BACKGROUND AND PRIOR PROCEEDINGS

       Late on a summer night in 2013, Texarkana police received reports of a disturbance at a

park in the city. Texarkana police officer William Sprague investigated, arriving at the park with

his lights flashing. Immediately, cars began to flee. In the mayhem, one of those cars struck and

killed Officer Sprague. The state contended Petitioner was behind the wheel.

       After a jury trial in the 5th District Court of Bowie County, Texas, petitioner was convicted

of felony murder. He was sentenced to 30 years of imprisonment. The conviction was affirmed

by the Texas Court of Appeals for the Sixth District. Sanders v. State, No. 06-14-00079-CR, 2015

WL 4744406 (Tex.App.-Texarkana 2015). The Texas Court of Criminal Appeals denied a petition

for discretionary review. Sanders v. State, PDR No. 1171-15.
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 2 of 26 PageID #: 3859




       Petitioner subsequently filed a state application for writ of habeas corpus. The Court of

Criminal Appeals denied the application without written order on the findings of the trial court

without a hearing. Ex parte Sanders, Appl. No. 837,609-01.

II.    GROUNDS FOR REVIEW

       Petitioner now turns to this Court for relief, asserting he received ineffective assistance of

counsel because counsel failed to: (1) seek the appointment of an accident reconstruction expert;

(2) present available exculpatory eyewitness testimony; and (c) object to testimony from Detective

Matt Cashatt.    Petitioner further contends: (1) the prosecution failed to disclose material,

exculpatory evidence; (2) the prosecution presented false testimony and (3) he is actually innocent.

III.   FACTUAL BACKGROUND

       In finding the evidence sufficient to support the conviction, the intermediate appellate court

summarized the evidence at trial as follows:

       [A]lthough the dashboard camera (dash cam) audio/video recording from
       Sprague’s patrol car did not show Sprague being struck by a vehicle, it did show
       only a few cars passing in front of the patrol car, one of them being a silver SUV
       which was apparently trying to exit the Park through the exit near Sprague’s parked
       patrol car. A “BOLO” (Be On the Look Out for) message was transmitted to all
       officers of the Texarkana Police Department, alerting them to watch for the Silver
       SUV. Although the video recording captured the image of several cars leaving the
       Park, it does not show Sprague trying to detain any of them. The reason that it does
       not show Sprague’s attempts to detain automobiles is because he exited the range
       of the images recorded by the dash cam as he walked behind the patrol car into the
       parking lot. Although the video portion of the recording does not capture Sprague’s
       image, the audio portion continued to record the occurrences around him because
       the audio was being transmitted from a microphone on Sprague’s person. That
       audio portion of the recording revealed that Sprague yelled, “Hey, stop,” but neither
       the video nor the audio recording indicate the identity of the person Sprague was
       directing his command to or the kind of car driven by that person. It is impossible
       to determine from the recording the identity of the person to whom Sprague’s
       comment was directed.

       John McGee testified that Sanders was present at the Park that night and that he
       was driving a silver SUV, but he did not believe Sanders ever got out of the vehicle.
       As McGee was leaving, he saw the SUV attempting to exit the parking lot.
       Although McGee said that he observed the SUV jump the curb and then saw the


                                           Page 2 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 3 of 26 PageID #: 3860




      officer on the ground, he candidly admitted that he did not see the silver SUV strike
      Sprague. McGee testified that he stopped his vehicle and stayed with the injured
      Sprague while he and others called the 9-1-1 operator to report the injury. On cross-
      examination, McGee admitted that at the time the officer was struck, he (McGee)
      was in the process of backing his car up when he saw the SUV jump the curb.

      [S]anders was interviewed at the Texarkana police station by Cashatt. Sanders
      admitted that he was at the Park that night and that he was the sole occupant and
      driver of a silver 2010 GMC Acadia (an SUV) that night. Although he saw Sprague
      arrive at the Park before the commotion began and saw Sprague activate the
      overhead lights on his patrol car, he denied hitting anything with his SUV as he
      drove out of the Park. Although Sanders initially maintained that he rolled through
      the Park and did not stop, he later changed his story somewhat to indicate that he
      did stop there to see his cousin. After the interview, Cashatt obtained a warrant for
      Sanders’ arrest, charging him with responsibility for Sprague’s death. At trial,
      Cashatt admitted that at an earlier writ hearing, he testified that whomever hit
      Sprague had not done so intentionally and that he believe[d] it to have been an
      accident. At the time of the previous hearing, it was his opinion that Sanders had
      not seen Sprague when Sprague was run down.

      Kechelle Dansby testified that she was at the Park at the time Sprague was run over
      by a car. Dansby testified that she saw Sprague get out of his patrol car and stand
      under the brightest part of the street light. She also saw a silver SUV back into a
      parking space before driving toward one of the Park exits, then jump the curb and
      bounce over that curb as Sprague was waving his hands in a fruitless attempt to
      stop the SUV. Dansby testified that she then saw the silver SUV run over Sprague
      and saw his body go underneath it. Although she saw Sanders driving a silver SUV
      that night, she did not testify as to the identity of the vehicle’s driver at the time it
      struck the officer. When she spoke with the police on the night in question, she
      falsely identified herself by her sister’s name because she had outstanding warrants
      for her arrest at the time. She did not reveal to the police what she had seen that
      night until after she had been arrested on an outstanding warrant.

      Earnest Young was also present at the Park at the time of the events in question.
      He saw Sanders standing next to a silver SUV, but never saw him get into it or drive
      it. At trial, he testified that the car that struck Sprague “looked sorta like [the] one”
      Sanders had been standing near. He testified that he did see the SUV jump the curb,
      and he saw the officer’s flashlight go up in the air, but he did not see which car
      actually struck Sprague. From what he saw, it did not appear to him that the SUV’s
      driver saw the officer before the vehicle struck him.

      Troy Davis was also at the Park when Sprague was run over. He testified that he
      thought he saw Sanders sitting on the driver’s side of a Silver SUV before the police
      officer arrived at the Park and believed Sanders was high on marihuana at the time
      because you could smell it in the area. He said that although he saw the silver SUV
      drive toward the exit from the Park, the officer waved his flashlight at traffic, and
      then that SUV jumped the curb, but he did not see it drive towards the officer. He


                                           Page 3 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 4 of 26 PageID #: 3861




       testified that he then believed that the SUV was about to get pulled over and, if so,
       that circumstance would allow the other cars to escape. After he saw the SUV jump
       the curb, he observed it hesitate before leaving the area, and it was at that time that
       Daniels saw the officer and his flashlight on the ground. He indicated that there
       were many cars attempting to leave the Park after Sprague arrived. Because he was
       trying to leave the Park himself, he wasn’t “paying attention to details.”

       A silver GMC Acadia, owned by Sanders’ mother, was searched and subjected to
       tests by the police. Officer Spence Price testified that when he entered the vehicle,
       he smelled the faint odor of marihuana. After examining the SUV and removing
       its right front tire, Price placed a different tire on the vehicle so that the car could
       be released back to its owner. Tests revealed that although there were no scratches
       or dents on the car, the plastic brush guard of the vehicle had been pushed out about
       a quarter of an inch. Although a search was made by police investigators for them,
       none of Sprague’s DNA, fingerprints, fluids, or personal effects were found on the
       car. A search warrant was obtained for the electronic “black box” from the SUV,
       but it contained no data indicating that the vehicle had been in an accident.

       The medical examiner who autopsied Sprague opined that the cause of death was
       the injuries sustained by Sprague, those injuries being consistent with being struck
       by a vehicle. He further testified that the abrasions on Sprague’s body were
       consistent with being dragged over either asphalt or a rocky surface and that the
       cause of death was blunt force injuries.

       Crime Scene Investigator Price noted a reddish-brown mark and tears on the
       officer’s duty shirt that he believed were transfers of dirt caused by a vehicle. There
       were small marks on the back of the officer’s shirt that appeared to be caused from
       the uniform catching on a rocky surface or asphalt. Sprague’s duty gear, including
       his badge, radio, radio clip, handcuffs, and his handgun were also damaged in a
       manner consistent with being dragged over a rough surface.

       Officer Marc Sullivan, a crime scene technician, testified that he examined the
       undercarriage of Sanders’ mother=s SUV and that it appeared some dirt had been
       removed on the passenger side of the car and the passenger side wheel well,
       although it could have been caused by something as simple as a tire rub. He also
       noticed that the bumper was pushed out about one quarter of an inch and retention
       clips were broken, but he indicated that there was no way to tell when the retention
       clips had been broken or what happened that caused them to break. Due to the
       presence of water spotting, Sullivan deduced that the car appeared to have been
       wiped down; while there were a few marks on the tires, those marks did not come
       from anything worn by Sprague. Shawna Yonts, another crime scene technician,
       testified that she saw a disturbance in the dust on the hood of the SUV and the
       presence of partial fingerprint impressions in the dust, but she acknowledged that
       there was no way of telling when the disturbance in the dust or the fingerprints
       occurred.

Sanders v. State, 2015 WL 4744406, at *17–19.


                                            Page 4 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 5 of 26 PageID #: 3862




IV.    STANDARD OF REVIEW

       Title 28 U.S.C. § 2254 authorizes the District Court to entertain a petition for writ of habeas

corpus on behalf of a person in custody pursuant to a state court judgment if the prisoner is in

custody in violation of the Constitution or laws or treaties of the United States. 28 U.S.C.

§ 2254(a). The Court may not grant relief on any claim that was adjudicated in state court

proceedings unless the adjudication: (1) resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established federal law, or (2) resulted in a decision based on

an unreasonable determination of the facts in light of the evidence presented in the state court. 28

U.S.C. § 2254(d). A decision is contrary to clearly established federal law if the state court reached

a conclusion opposite to a decision reached by the Supreme Court on a question of law or if the

state court decided a case differently than the Supreme Court has on a materially indistinguishable

set of facts. See Williams v. Taylor, 529 U.S. 362, 412–13 (2000). An application of clearly

established federal law is unreasonable if the state court identified the correct governing legal

principle, but unreasonably applies that principle to the facts. Id. An unreasonable application of

law differs from an incorrect application; thus, a federal habeas court may correct what it finds to

be an incorrect application of law only if this application is also objectively unreasonable. Id. at

409-11. “A state court’s determination that a claim lacks merit precludes federal habeas relief so

long as ‘fairminded jurists could disagree’ on the correctness of the state court’s decision.”

Harrington v. Richter, 562 U.S. 86, 101 (2011) (citation omitted). “[E]ven a strong case for relief

does not mean the state court’s contrary conclusion was unreasonable.” Id. The Supreme Court

has noted that this standard is difficult to meet “because it was meant to be.” Id.

       This Court must accept as correct any factual determinations made by the state courts

unless the petitioner rebuts the presumption of correctness by clear and convincing evidence. 28




                                            Page 5 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 6 of 26 PageID #: 3863




U.S.C. § 2254(e). The presumption of correctness applies to both implicit and explicit factual

findings. See Young v. Dretke, 356 F.3d 616, 629 (5th Cir. 2004); Valdez v. Cockrell, 274 F.3d

941, 948 n.11 (5th Cir. 2001) (“The presumption of correctness not only applies to explicit findings

of fact, but it also applies to those unarticulated findings which are necessary to the state court’s

conclusions of mixed law and fact.”). Deference to the factual findings of a state court is not

dependent upon the quality of the state court’s evidentiary hearing. See Valdez, 274 F.3d at 951.

V.     ANALYSIS

       A.      Ineffective Assistance of Counsel

               1.      Legal Standard

       When addressing the issue of what a petitioner must prove to demonstrate an ineffective

assistance of counsel claim, courts look to the standard set forth in Strickland v. Washington, 466

U.S. 668 (1984). See United States v. Grammas, 376 F.3d 433, 436 (5th Cir. 2004). To show that

counsel was ineffective a petitioner must demonstrate:

       First . . . that counsel=s performance was deficient. This requires showing that
       counsel made errors so serious that counsel was not functioning as the Acounsel@
       guaranteed the defendant by the Sixth Amendment. Second, the defendant must
       show that the deficient performance prejudiced the defense. This requires showing
       that counsel=s errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable. Unless a defendant makes both showings it cannot be said
       that the conviction . . . resulted in a breakdown of the adversarial process that
       renders the result unreliable.

Strickland, 466 U.S. at 687. To prove the prejudice prong, a petitioner “must show that there is a

reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Day v. Quarterman, 566 F.3d 527, 536 (5th Cir. 2009). “Strickland

asks whether it is ‘reasonably likely’ the result would have been different.” Harrington v. Richter,

562 U.S. at 111.




                                             Page 6 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 7 of 26 PageID #: 3864




       A habeas petitioner must “affirmatively prove,” not just allege, prejudice. Day, 556 F.3d

at 536. If a petitioner fails to prove the prejudice part of the test, the court need not address the

question of counsel’s performance. Id. A reviewing court “must strongly presume that trial

counsel rendered adequate assistance and that the challenged conduct was the product of a

reasoned trial strategy.” Wilkerson v. Collins, 950 F.2d 1054, 1065 (5th Cir. 1992). In determining

the merits of an alleged Sixth Amendment violation, a court “must be highly deferential” to

counsel’s conduct. Strickland, 466 U.S. at 687.

       Whether the representation was deficient is determined as measured against an objective

standard of reasonableness. Kitchens v. Johnson, 190 F.3d 698, 701 (5th Cir. 1999). “A conscious

and informed decision on trial tactics and strategy cannot be the basis for constitutionally

ineffective assistance of counsel unless it is so ill chosen that it permeates the entire trial with

obvious unfairness.” United States v. Jones, 287 F.3d 325, 331 (5th Cir. 2002) (quoting Garland

v. Maggio, 717 F.2d 119, 2006 (5th Cir. 1983)). “There is a strong presumption that counsel’s

conduct falls within a wide range of reasonable professional assistance.” Woodward v. Epps, 580

F.3d 318, 329 (5th Cir. 2009) (quoting Romero v. Lynaugh, 884 F.3d 871, 876 (5th Cir. 1989)).

       Analysis of an ineffective assistance claim on federal habeas review of a state court

conviction is not the same as adjudicating a similar claim on direct appeal of a federal conviction.

Harrington, 562 U.S. at 101. The key question on federal habeas review is not whether counsel’s

performance fell below the Strickland standard, but whether the state court’s application of

Strickland was unreasonable. Id. The deferential standard applicable to federal habeas review

requires federal courts to apply a “doubly deferential” standard of reviews to claims of ineffective

assistance, under which both the conclusions of the state court and strategic decisions of defense

counsel are given the benefit of the doubt. Burt v. Titlow, 571 U.S. 12, 15 (2013).




                                           Page 7 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 8 of 26 PageID #: 3865




               2.      Application

                       a)     Failure to Seek the Appointment of an Accident Reconstruction
                              Expert

       Initially, Petitioner faults counsel for failing to conduct any significant investigation into

certain facets of the crime. He asserts counsel improperly chose to take the prosecution’s

identification of Petitioner’s car as the suspect vehicle despite a lack of physical evidence linking

the vehicle to the collision.     Petitioner states that instead of conducting an independent

investigation of the facts, counsel simply relied on the prosecution=s investigation.

       Specifically, Petitioner contends counsel should have sought the appointment of an

accident reconstruction expert. He states this type of expert could have provided the jury

authoritative information about the meaning of the crime scene evidence or lack thereof.

       Petitioner has presented a Collision Reconstruction Report, a Vehicle Specifications

Report and an affidavit from Tim Lovell, an accident reconstruction expert. Petitioner states Mr.

Lovett concluded that the damage to Petitioner’s vehicle was not consistent with the damage

patterns seen on Officer Sprague’s body. He also states that the trajectory of the debris field was

not consistent with the prosecution’s claim that Petitioner’s car went over the grassy median and

then struck Officer Sprague. Mr. Lovett stated:

       if the vehicle that struck Officer Sprague had come across the curb and then exited
       onto the main road, the vehicle would have been traveling northeast. That is a
       simple fact. As it pertains to this incident, Officer Sprague and the items from his
       pocket and radio, eyeglasses, etc., that were found in a line to the east, would have
       followed the line of force. That would mean those items would have created a line
       to the northeast.

Preliminary Collision Reconstruction Report, attached as Exhibit C to the Memorandum of Law

in Support of Petition for Writ of Habeas Corpus, at 4.

       Petitioner also states Mr. Lovell concluded that the tire marks found on the curb and in the

grassy median, which officers told jurors matched the track width of the GMC Acadia, did not in


                                           Page 8 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 9 of 26 PageID #: 3866




fact match Petitioner’s vehicle. Mr. Lovett states the officers used the wrong measurement in their

comparison. Mr. Lovett further concluded that none of the physical evidence taken from the

Acadia connects it to Officer Sprague.

        Petitioner contends counsel’s failure to present testimony from an accident reconstruction

expert constitutes deficient performance because in the absence of such testimony the jury only

heard from police officers who were not qualified in the field of accident reconstruction. He also

contends that in light of the spurious eyewitness testimony which the prosecution urged the jury

to rely on, there is a reasonable likelihood at least one juror would have found Petitioner not guilty

if there had been testimony from an accident reconstruction expert.

        The state habeas trial court described the conclusions reached by Mr. Lovett as follows:

        1. There were many facets of this case not explored during trial or during trial
        preparation by trial counsel.

        2. The damage done to the car driven by Applicant was not consistent with the
        damage patterns seen on Officer Sprague=s body.

        3. The trajectory of the debris field was not consistent with the State’s claim that
        Applicant=s car went over the grassy median then struck Officer Sprague.

        4. None of the physical evidence taken from the GMC Acadia connects it to Officer
        Sprague.

        5. The examination of Applicant’s car was incomplete. A more comprehensive
        look at the undercarriage was needed.

        6. Even faced with several witness statements pointing to other suspect vehicles,
        officers became completely focused on Justin Sanders to the exclusion of any other
        possibilities.

        7. Why was “C-Lo never identified. Where is he and where did his Grand Marquis
        go?” 1



   1
      On page 2 of his Preliminary Collision Reconstruction Report, Mr. Lovett states that witness Michael Jordan
told Detective Cashatt that an individual names “C-Lo” was in the park that night driving a gray Mercury Grand
Marquis. Mr. Jordan told Detective Cashatt that a brownish gold four door car struck Officer Sprague first.



                                                 Page 9 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 10 of 26 PageID #: 3867




 Docket No. 10–21, Order Recommending Denial of Applicant’s Application for Writ of Habeas

 Corpus (“Order”), Supplemental State Habeas Clerk’s Record (“SSHCR”) at 40.

       Based on an affidavit from trial counsel, the state habeas trial court found:

       1. Counsel did not take the State’s accusation that Applicant=s car struck the
       decedent at face value.

       2. Counsel watched the dash cam footage hundreds of times.

       3. Counsel went to the crime scene while all law enforcement markings, made in
       paint were still visible.

       4. Trial counsel, together with Rick Shoemaker and Bart Veal, recreated what they
       observed from the camera footage, measured distances and timed vehicles driving
       from the same spot where Applicant’s vehicle was parked to the approximated spot
       of the collision at multiple speeds.

       5. Trial counsel felt that the more strategic decision was to argue reasonable doubt
       as to which vehicle struck [Officer Sprague]—that Applicant’s vehicle did not
       strike decedent because the collision sensor did not record a collision—and to argue
       that even if Applicant’s vehicle did strike decedent, it was an accident, not a crime
       because Applicant was not evading arrest with a motor vehicle.

       6. Trial counsel spoke with an accident reconstruction expert from Conroe, Texas,
       but he was not retained for the reasons set forth above.

 Order, SSHCR at 41–42.

       The court then made the following additional findings:

       1. The expert’s first conclusion that there were “many facets of this case not
       explored,” is conclusory and speculative.

       2. With regard to the expert’s second conclusion, Applicant has not established
       that the expert is qualified to assess damage caused to a human body.

       3. With regard to the expert’s fifth conclusion that a more comprehensive look at
       the undercarriage of the car was needed to look for rub marks, cloth fibers, skin
       transfers, etc, Applicant has failed to show how any additional evidence discovered
       on the undercarriage would have been beneficial to him. To the contrary, any rub
       marks, cloth fibers, or skin transfers would have been detrimental to Applicant’s
       case.

       4. The expert’s sixth and seventh conclusions are conclusory and speculative and
       outside of his expertise.



                                          Page 10 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 11 of 26 PageID #: 3868




 Order, SSHCR at 42.

         Based on these findings, the court concluded that trial counsel’s decision not to seek

 appointment of an accident reconstruction expert was trial strategy, and that counsel was not

 ineffective for failing to do so.

         It is possible that an accident reconstruction expert would have aided Petitioner’s defense.

 But this is not a case where counsel did not investigate the situation or consider seeking the

 appointment of an expert.       Instead, the state court found that counsel conducted his own

 investigation into the facts and consulted an expert in accident reconstruction.

         Those findings are not unreasonable in light of the record before the state court. Counsel,

 after considering the matter, concluded an accident reconstruction expert was not needed to

 support the defense’s theory. Counsel could have reasonably concluded the fact that the vehicle’s

 sensor did not record a collision was sufficient to create reasonable doubt as to whether it was

 Petitioner’s car that struck Officer Sprague. He could also have reasonably concluded that if that

 theory failed, there was still reasonable doubt as to whether Petitioner’s actions constituted a crime.

         As set forth above, counsel’s strategic choices are entitled to a high degree of deference.

 That is particularly so where, as here, counsel considered the course of action Petitioner faults him

 for not pursuing. As a result, the state court’s rejection of this ground for review was not contrary

 to, or an unreasonable application of, clearly established federal law.

                         b)      Failure to Present Testimony of Exculpatory Eyewitnesses

         Next, Petitioner states counsel should have called three key eyewitnesses to testify on his

 behalf. The first witness Petitioner identifies is Jaylon Rutherford. Petitioner states that Mr.

 Rutherford would have testified that Petitioner’s vehicle jumped the left curb, rather than the

 grassy median, in order to avoid Officer Sprague and that the car that cut in behind Petitioner,

 which was either a gray or silver sedan like a Grand Marquis, struck the officer. Petitioner states


                                             Page 11 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 12 of 26 PageID #: 3869




 that in contrast to the prosecution’s witnesses, who viewed the area where Officer Sprague was

 struck from across the road on the other side of flashing patrol lights, Mr. Rutherford was in the

 car directly behind Petitioner’s car until the gray car cut directly in front of them.

        Petitioner also identifies Johnathan Hunt, who was driving the vehicle Kechelle Dansby, a

 witness for the prosecution, was riding in. Mr. Hunt would have testified that from where they

 were, Ms. Dansby could not have seen Petitioner’s vehicle strike Officer Sprague as she testified.

 He would have stated Ms. Dansby never said anything while they were in the car about having

 seen the collision. In addition, Mr. Hunt would have testified the he, like Mr. Rutherford, saw

 Petitioner’s car bouncing up and down after he drove over the curb.

        The final witness Petitioner identifies is Kiante Boyd. Detective Cashatt testified at trial

 that Petitioner had told him during a videotaped interview that he had left the park and gone to Mr.

 Boyd’s home. Detective Cashatt told the jury that despite an exhaustive search, the police were

 unable to locate Mr. Boyd, and that he believed Mr. Boyd did not exist. Petitioner contends Mr.

 Boyd would have testified that he saw Petitioner in the early morning hours of June 14, 2013, as

 Petitioner told police. Mr. Boyd was not at the park and was house-sitting for his uncle. He would

 have testified he did not see any damage to the car and that Petitioner did not say anything about

 being involved in an incident in the park.

        With respect to Mr. Rutherford, the state habeas trial court, based on counsel’s affidavit,

 made the following findings:

        1. [Counsel] met with Rutherford on at least two occasions and spoke to him on the
        phone on more than one occasions.

        2. The statements in Rutherford’s Affidavit are not what he told trial counsel when
        they met.

        3. Rutherford told trial counsel that he did not see who struck the victim and only
        saw the aftermath of the accident.



                                              Page 12 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 13 of 26 PageID #: 3870




          4. Trial counsel had planned to call Rutherford as a witness to prove up that
          Applicant spoke to him on the night in question.

          5. Because Rutherford was arrested for armed robbery prior to Applicant’s trial,
          trial counsel decided that any value from Rutherford’s testimony was greatly
          outweighed by potential prejudice of having Applicant associated with an armed
          robber.

          6. If trial counsel had had certain “newly discovered evidence,” he would have
          called Rutherford to testify. 2

 Order, SSHCR at 44.

          Based on these findings, the trial court concluded it was trial strategy for trial counsel not

 to call Mr. Rutherford to testify, based on the information Mr. Rutherford provided to trial counsel

 and given the fact that Mr. Rutherford was arrested for armed robbery prior to trial. The court

 concluded there was no merit to Petitioner’s claim on this ground.

          Regarding Mr. Hunt, the trial court, based on counsel’s affidavit, found as follows:

          1. Trial counsel’s investigator attempted to contact Hunt months before trial but
          Hunt never returned the phone calls. Trial counsel attempted to contact Hunt prior
          to trial, without success.

          2. Applicant contacted Hunt and asked him to contact trial counsel, but he failed
          to do so.

          3. During trial, Applicant told trial counsel that Hunt was told his testimony was
          not needed by the State.

          4. During trial, Applicant told trial counsel for the first time that Hunt had useful
          testimony. He stated he had spoken to Hunt on the phone after trial had concluded
          for the day. He gave trial counsel Hunt’s phone number.

          5. Trial counsel placed several calls to Hunt that evening and sent at least one text
          message to him but Hunt never called trial counsel back.

          6. Trial counsel could not verify the information Applicant had given him.

          7. Because Hunt was uncooperative and non-responsive, trial counsel did not
          attempt to subpoena him. Strategically, he felt calling a witness that would not


    2
        The newly discovered evidence is described below.



                                                 Page 13 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 14 of 26 PageID #: 3871




          speak to him was a bad idea. He did not want to run the risk of Hunt testifying
          Applicant was guilty.

 Order, SSHCR at 46.

          Based on these findings, the court concluded counsel=s decision not to call Mr. Hunt to

 testify was trial strategy and that counsel was not ineffective for failing to do so.

          Regarding Mr. Boyd, the state habeas trial court made the following findings:

          1. Trial counsel spoke to Kiante Boyd prior to trial.

          2. Because of certain pre-trial rulings, trial counsel made a strategic decision not
          to call Boyd to testify. 3

          3. If trial counsel had known that Investigator Cashatt would testify Boyd did not
          exist, he would have been prepared to call him to refute the testimony; however, he
          is not sure whether the reward for showing Boyd existed outweighed certain
          disadvantages to having him available for cross-examination.

 Order, SSHCR at 47.

          Based on the foregoing, the court found counsel’s decision not to call Mr. Boyd to testify

 was trial strategy and that counsel was not ineffective for failing to do so.

          Complaints of uncalled witnesses are not favored in federal habeas corpus review because

 the presentation of testimonial evidence is a matter of trial strategy and because allegations of what

 a witness would have stated are largely speculative. Day v. Quarterman, 566 F.3d 527, 538 (5th

 Cir. 2009). To prevail on an ineffective assistance claim based on counsel’s failure to call a

 witness, the petitioner must identify the witness, demonstrate that the witness was available to

 testify and would have done so, set out the content of the witness’s proposed testimony, and show

 that the testimony would have been favorable to a particular defense. Id. (citing Alexander v.

 McCotter, 775 F.2d 595, 602 (5th Cir. 1985)). The requirements of showing availability and



    3
        The pre-trial rulings are not described in the affidavit.



                                                      Page 14 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 15 of 26 PageID #: 3872




 willingness to testify “[are] not a matter of formalism.” Woodox v. Cain, 609 F.3d 774, 808 (5th

 Cir. 2010). A petitioner must present evidence on these points as part of the burden of proving

 trial counsel could have found and presented a favorable witness. Id.

        With respect to Mr. Rutherford, the state court found as a fact that counsel met with Mr.

 Rutherford prior to trial and that Mr. Rutherford did not tell counsel the same thing he states in his

 current affidavit. This finding was not an unreasonable determination of the facts before the court.

 Further, Mr. Rutherford was arrested for armed robbery prior to trial.

        In light of the difference between what Mr. Rutherford told counsel and what he states in

 his affidavit, and considering the prejudice that could result from Petitioner calling someone

 arrested for armed robbery to testify on his behalf, counsel’s considered decision not to call Mr.

 Rutherford to testify was not unreasonable and does not entitle Petitioner to relief.

        The state court found that counsel made unsuccessful attempts to contact Mr. Hunt. As a

 result, counsel was not able to speak with Mr. Hunt and verify that he would provide favorable

 testimony. Counsel determined as a matter of trial strategy that Mr. Hunt should not be called to

 testify because he had not been cooperative and counsel did not know what his testimony would

 be. This determination was not an unreasonable strategic choice.

        In addition, Mr. Hunt does not state in his affidavit that he was available and willing to

 testify. Instead, he states he was afraid to come testify because the police had been threatening

 him and others with jail. As a result, Petitioner’s claim regarding Mr. Hunt not being called to

 testify does not satisfy the standard set forth in Day regarding uncalled witnesses.

        Regarding Mr. Boyd, the state habeas court found counsel made the strategic decision not

 to call him because of certain pre-trial rulings. Admittedly, it would have been useful for counsel




                                            Page 15 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 16 of 26 PageID #: 3873




 to have described those rulings in his affidavit. But, in light of the record in state court, this finding

 was not unreasonable.

         Moreover, even if it could be concluded counsel’s decision not to call Mr. Boyd was

 unreasonable, Petitioner still would not be entitled to relief. Mr. Boyd’s affidavit does not state he

 was available and willing to testify. Petitioner has therefore not satisfied the standard set forth in

 Day for granting relief based upon uncalled witnesses.

         Counsel’s strategic choices are entitled to great deference. With that in mind, the Court is

 unable to conclude that the decision of the state courts not to grant relief based on this ground for

 review was contrary to, or an unreasonable application of, clearly established federal law.

                         c)      Failure to Object to Testimony

         In Petitioner’s view, at trial Detective Cashatt improperly expressed an opinion about the

 credibility of Petitioner’s videotaped statement to police in which he denied involvement in the

 offense. Petitioner says this testimony improperly invaded the province of the jury to determine

 Petitioner’s credibility for themselves and that counsel should have objected to the testimony.

         In considering this argument, the state habeas trial court found:

         1. Trial counsel did fail to object to the testimony in question of Investigator
         Cashatt.
         2. Any question of veracity was proven by the camera footage which showed that
         Applicant was at the scene when Officer Sprague arrived.
         3. Investigator Cashatt’s allegedly improper testimony was limited to whether
         Applicant was at the scene when the victim arrived.
         4. Applicant denied being at the scene when the victim arrived, but his vehicle was
         captured on the victim=s dash cam.
         5. Strategically, trial counsel felt it was not advantageous to draw more attention
         to the testimony by objecting to it, when the same would be proven by proper
         means.
         6. Trial counsel expected a long trial and was hopeful that if he did not draw
         attention to the issue, it would not resonate with the jurors by the end of trial.


                                              Page 16 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 17 of 26 PageID #: 3874




 Order, SSHCR at 48.

        Based on these findings, the court found trial counsel’s decision not to object to the

 testimony to be trial strategy and that counsel was not ineffective for failing to object.

        As found by the state court, counsel could have reasonably concluded it was better not to

 call attention to this testimony by lodging an objection. In addition, the focus of this testimony

 was whether Petitioner was in the park when Officer Sprague arrived. As there was other evidence

 establishing Petitioner’s presence, there is not a reasonable probability the result of the proceeding

 would have been different if counsel had objected to the testimony. The failure to object therefore

 did not result in prejudice. As a result, the conclusion that this ground for review does not establish

 ineffective assistance of counsel was not contrary to, or an unreasonable application of, clearly

 established federal law.

        B.      Failure to Disclose Exculpatory Evidence

                1.      Legal Standard

        In Brady v. Maryland, 373 U.S. 83, 87 (1963), the Supreme Court held that “the

 suppression by the prosecution of evidence favorable to the accused . . . violated due process where

 the evidence is material either to guilt or punishment, irrespective of the good faith or bad faith of

 the prosecution.” Brady also applies to evidence that could be used for impeachment purposes.

 Edmond v. Collins, 8 F.3d 290, 293 (5th Cir. 1993). To establish that Brady was violated, a habeas

 petitioner must demonstrate that (1) the prosecution suppressed evidence, (2) the evidence was

 favorable to the petitioner and (3) the evidence was material. United States v. Ellender, 947 F.2d

 748, 756 (5th Cir. 1991). “[E]vidence is material only if there is a reasonable probability that, had

 the evidence been disclosed to the defense, the result of the proceeding would have been different.”

 United States v. Bagley, 473 U.S. 667, 682 (1985). “A reasonable probability is a probability

 sufficient to undermine confidence in the outcome.” Id.


                                             Page 17 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 18 of 26 PageID #: 3875




                2.      Application

        Petitioner states it is possible the prosecution failed to disclose material, exculpatory

 evidence. This consisted of unidentified evidence found on the tire returned to Petitioner’s mother

 two years after trial. Petitioner’s current counsel candidly admits she has been unable to determine

 the character or identity of the evidence, whether it was ever tested or whether it is even related to

 the case. Petitioner nonetheless states he is asserting the claim out of an abundance of caution in

 the event it is determined the evidence was recovered from the scene.

        In an affidavit, Petitioner’s mother stated that when the tire was unwrapped, she found a

 gold envelope inside, with writing on the outside, that had been torn open. Inside were two smaller

 gold envelopes with writing on them that contained multiple folded pieces of waxed paper with

 writing on them. Also in the envelope was a small, clear plastic case which appeared to contain

 several pieces of broken plastic. While acknowledging it is unclear whether the items were part

 of the case, Petitioner states that it would have been improper if the pieces of plastic were recovered

 from the scene and not turned over to police. He states the broken pieces would have indicated

 some other vehicle sustained damage, which would have supported the contention that some other

 vehicle struck Officer Sprague.

        Based on the affidavit of Ms. Nelson, the state habeas trial court made the following

 findings:

        1. On the day Applicant was arrested, the Texarkana Police Department took
        custody of her 2010 GMC Acadia. The vehicle was returned to her later that day;
        however, the front passenger-side tire and wheel were not returned. She was
        advised they were retained for further testing.

        2. After Applicant’s trial, she requested the Texarkana Police Department return
        the tire and wheel to her, which they agreed to do in April 2016. She picked it up
        from the Bi-State Justice Building.

        3. When she picked it up, it was still wrapped in brown butcher paper, taped shut,
        and had multiple evidence stickers on it. Upon opening the wrapping, inside the


                                             Page 18 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 19 of 26 PageID #: 3876




       tire she discovered a gold envelope with evidence stickers and writing on the
       outside, and the envelope appeared to have been torn open. Inside the envelope
       were two smaller gold envelopes, also with writing and evidence stickers on the
       outside, also opened, each containing multiple folded pieces of wax paper with
       writing on them. Also in the envelope was a small, clear plastic case which
       appeared to contain several pieces of broken plastic.

       4. She immediately turned the envelope over to Applicant’s appellate lawyer.

 Order, SSHCR at 49–50.

       Based on counsel’s affidavit, the court also found:

       1. Item 02-01-AA is a collection of multiple pieces of a broken, clear substance
       that did not come from decedent’s duty rig, nor Appellant=s vehicle, and trial
       counsel was not in possession of the item labeled 02-01-AA at the time of trial.
       There was a lack of damage to the vehicle driven by Applicant, and there was an
       absence of any impact in the crash recorder. Trial counsel believed that this
       evidence suggested that another vehicle with damage to a headlight or other clear
       plastic part was the vehicle that struck decedent.

       2. The report attached as Exhibit “A” to the State’s Response is a Report from the
       DPS Garland Crime Lab, reflecting that two packages were delivered in person by
       Cashatt. Item 01 was a large brown box containing items labeled as 01-18 through
       01-62. Item 02 was a large brown paper wrapped item. The Report does not state
       02-01-AA.

       3. Pursuant to the court’s discovery order, prior to trial, trial counsel Will Williams
       and Rick Shumaker, as well as Bart Veal, went to the conference room of the
       District Attorney’s office to inspect all physical evidence. ADA Samantha
       Oglesby, ADA Kelly Crisp, DA Investigator Robbie McCarver and Texarkana
       Police Department CST Spencer Price were present at the meeting. Trial counsel
       believes Matt Cashatt may have been present, but he is not certain.

       4. During the inspection, they viewed every item on the report and each item
       contained in 01 was opened and presented for inspection.

       5. Item 02 was the front passenger tire and wheel of Applicant’s vehicle.

       6. The officers told trial counsel that the only thing in item 02-01 was the tire from
       Applicant’s vehicle. They stated they could unwrap it all of the way but would
       have to rewrap it.

       7. Trial counsel does not remember if the officers requested that they only unwrap
       the portion trial counsel needed to see. He does remember a conversation about
       whether it was necessary to unwrap the entire item. Based on the officers’
       statements that the only thing in the package was the tire and based on the fact that



                                           Page 19 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 20 of 26 PageID #: 3877




          the two ADAs present did not contradict those statements, trial counsel told the
          officers they did not need to see anything on the tire besides the spot on the wheel
          that had black vehicle paint on it.

          8. Trial counsel makes no claims any evidence was intentionally withheld by
          anyone at the District Attorney’s office or by the Texarkana Police Department.

 Order, SSHCR at 50–52.

          Based on the state’s answer to the state application for writ of habeas corpus, it was found

 that:

          1. Defense counsel signed a Receipt of Discovery on March 6, 2014, specifically
          identifying “DPS Trace Analysis Lab Report,” the report in question.

          2. The State gave the defense every opportunity to review, investigate and inspect
          the evidence.

          3. At a minimum, trial counsel spent an entire day at the District Attorney’s office
          with his team, inspecting the evidence.

          4. The Trace Analysis Laboratory Report, dated March 6, 2014 and attached as
          Exhibit A, reflects Laboratory # GAR-1307-09526. It reflects “01-Large Brown
          box on July 26, 2013 by Cashatt, Matt VIA in Person” and “02-Large Brown Paper
          Wrapped Item on July 26, 2013 by Cashatt, Matt VIA In Person.”

          5.    Under the heading “Evidence Description, Results of Analysis and
          Interpretation,” it reflects “01: Large Brown Box” followed by items identified as
          numbers 01-18 through 01-62 and “02: Large Brown Paper Wrapped Item”
          followed by “02-01: Right front tire from passenger vehicle (Item SV-1).”

          6. Item 01-26 under the heading “01: Large Brown box” is identified as
          “Scrappings from SV-1 (Item SC-1).” As set forth above, the front tire is identified
          as “SV-1.”

          7. The first paragraph following the listing of items in the “DPS Trace Analysis
          Lab Report” states, “the recovered scrapings from the tire (Ex. 01-26) and the black
          smears removed from the rim of the tire (Ex. 02-01) are composed of a
          polypropylene plastic and three layer black automotive chips.”

 Order, SSHCR at 52–53.

          The court also received an affidavit from Justin Parker. Based on this affidavit, the court

 found:




                                             Page 20 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 21 of 26 PageID #: 3878




       1. Justin Parker is a Forensic Scientist, Trace Evidence, with the Texas Department
       of Public Safety in the Garland Regional Laboratory. He conducted the forensic
       tests on the trace evidence Lab Case # GAR-1307-09526 for the case in question.

       2. He has reviewed his bench notes, and the evidence at issue is plainly accounted
       for within policy of the Texas Department of Public Safety.

       3. The plastic container in the packaged tire contains a microscope slide that he
       made during his analysis of Smear A recovered from the tire (EX. 02-01). The slide
       appears to have been damaged at some point. There is frosted glass in that plastic
       container that is the labeled part of the slide.

       4. The Laboratory Information Sheet attached to the Affidavit states that Ex, 02-
       01, the tire, had several black smears present on the rim of the tire. The smears
       were collected to individual glassine folds. Some residue remained on the tire rim.
       Most smears came off the tire as a thin film. They were examined stereoscopically.
       The films were clear to light brown in color. Several black chips were noted sitting
       on and around thin films—apparent 3-layer system (clear, black, gray), possible
       automotive paint, all chips visually consistent in color and apparent layer sequence
       to one another, one chip sampled for IR analysis. The smears were sampled for IR
       analysis. A handwritten note reflects “smears given Ex. 02-01.” At the time Parker
       completed the report, he handwrote “Ex.02-01-AA” but the scanner did not pick up
       “AA.” “Known rubber samples from the tire (both tread and sidewall areas)
       collected for possible use in further analysis.” A handwritten note reflects they
       were labeled “Ex-02-01-AB.” The scientist conducting the analysis will assign an
       numerical designation to the evidence, which allows the evidence to be tracked
       through the system.

       5. The section of the Report identified as “IR Interpretation and results” states that
       “the recovered smears from Ex. 02-01 A through F and Ex. 01-26 thin film and
       large mass are consistent with talc and polypropylene.”

       6. The derived evidence is reported out on the report under “Evidence Description,
       Results of Analysis and Interpretation.” This evidence is discussed in the Trace
       Analysis Laboratory Report, dated March 6, 2014, in the first two full paragraphs
       after the evidence is lifted. As set forth above, it discussed the black smears
       recovered from the rim of the tire and the black paint chips.

       7. At the conclusion of his analysis, the derived evidence was packaged with the
       main evidence.

 Order, SSHCR at 52–53.

       After making the findings set forth above, the court stated:

       According to Applicant=s Memorandum, it appear the evidence at issue in his Brady
       claim is what he refers to as “clear broken plastic.” According to the Affidavit of


                                          Page 21 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 22 of 26 PageID #: 3879




          Justin Parker, it appears the “broken plastic” was actually a glass slide that was
          damaged. To the extent Applicant relies on the smears for his Brady claim, the
          court finds the smears were identified in the first full paragraph of the Trace
          Analysis Laboratory Report, which trial counsel received, as established by his
          signature on the document titled, “Receipt of Discovery/Pick-Up.” Further, the
          Court finds that trial counsel was given the opportunity to examine the evidence
          identified on the Report and spent a significant amount of time reviewing the
          evidence. Therefore, the Court finds that the State did not fail to provide
          exculpatory or impeachment evidence at trial.

 Order, SSHCR at 49–55.

          The facts surrounding this ground for review are complicated. As a result, the state court

 made meticulous findings of fact, ultimately concluding that what Petitioner states might be new

 undisclosed evidence was actually part of the evidence presented to counsel for his inspection prior

 to trial. This finding is not an unreasonable determination based on the evidence before the state

 court and Petitioner has not rebutted the presumption of correctness afforded the state court finding

 by clear and convincing evidence. See 28 U.S.C. § 2254(c)(1). 4

          As there was no undisclosed evidence, there was no Brady violation. The state courts

 therefore did not act contrary to, or unreasonably apply, clearly established federal law in rejecting

 this ground for review.

          C.       Presentation of False Testimony

                   1.       Legal Standard

          To obtain relief based on the state’s use of perjured testimony, a habeas petitioner must

 show that: (1) the witness’s testimony was actually false; (2) the testimony was material and (3)

 the prosecution had knowledge that the testimony was false. United States v. Scott, 48 F.3d 1389,



    4
        Section 2254(c)(1) provides that: “In a proceeding instituted by an application for a writ of habeas corpus by a
 person in custody pursuant to the judgment of a State court, a determination of a factual issue made by a State court
 shall be presumed to be correct. The applicant shall have the burden of rebutting the presumption of correctness by
 clear and convincing evidence.”



                                                    Page 22 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 23 of 26 PageID #: 3880




 1394 (5th Cir. 1995). The false testimony is material if there is any reasonable likelihood that it

 could have affected the judgment of the jury. Giglio v. United States, 405 U.S. 150, 154 (1972).

 Simply because testimony at trial is different does not equate to perjury. See Koch v. Puckett, 907

 F.2d 524, 531 (1990). Contradictory testimony from witnesses or inconsistencies in testimony are

 to be resolved by the trier of fact and do not suffice to establish that testimony was perjured. Id.

                2.      Application

        Petitioner states Detective Cashatt testified falsely that Mr. Boyd did not exist, which

 impeached Petitioner’s statement to police denying involvement in the incident. Petitioner states

 Detective Cashatt testified he served as the resource officer at Liberty-Elyau High School and

 knew Principal William Houff. Nevertheless, he claimed to be unaware Mr. Boyd was Mr. Houff’s

 nephew. Petitioner contends these statements are belied by Mr. Boyd’s statement that at the time

 of the investigation and trial he was living on Houff Lane, where all his family lived, and working

 at the concession stand at Spring Lake Park. Mr. Boyd also says that someone from the District

 Attorney’s office attempted to contact him through Facebook prior to trial.

        With respect to this ground for review, the state habeas trial court made the following

 findings based on counsel’s affidavit:

        1. Investigator Cashatt had seized Applicant’s phone and downloaded the entirety
        of its contents.

        2. Boyd’s number was in the phone.

        3. Boyd had a Facebook account since at least 2011.

        4. Boyd had a Texas driver’s license since 2009.

        5. Boyd had school records at the school where Investigator Cashatt worked as a
        police officer.

        6. Trial counsel believes the statement in question was intended to be taken
        literally, not as hyperbole.




                                            Page 23 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 24 of 26 PageID #: 3881




        7. Trial counsel believes the testimony in question had an effect on the outcome of
        the case.

 Order, SSHCR, at 55–56.

        After observing that the state took the position that the testimony in question, when taken

 in its entirety, was hyperbole, the state habeas trial court found that Petitioner failed to meet his

 burden:

        Without making a finding as to whether false or misleading testimony was
        presented to the jury, the Court finds that even assuming for purposes of this
        argument that the testimony of Investigator Cashatt was false or misleading,
        Applicant has failed to meet his burden. Applicant could have raised this issue on
        direct appeal- he knew at the time of trial and, accordingly, at the time of appeal,
        that Kiante Boyd did exist. Therefore he must show by a preponderance of the
        evidence that the alleged violation contributed to his conviction or punishment.

        Applicant had stated that he saw Boyd after the incident in question. Investigator
        Cashatt’s testimony as to the existence of Boyd was less than pivotal to the outcome
        of Applicant’s trial, especially in light of the evidence presented at trial. The Court
        finds that Applicant failed to show by a preponderance of the evidence that the
        testimony in question contributed to Applicant’s conviction or punishment.

 Order, SSHCR, at 56–57.

        In essence, the state court concluded that this part of Detective Cashatt’s testimony was not

 material. Detective Cashatt’s testimony called into question the veracity of Petitioner’s assertion

 that he talked to Mr. Boyd after the incident. If the jury concluded Petitioner’s assertion was false,

 that could have caused them to question the truthfulness of the rest of this statement. And in any

 event, whether Petitioner talked to Mr. Boyd only tangentially relates to whether Petitioner was in

 the park and was driving the car that struck Officer Sprague. There was other evidence for the

 jury to rely on in making these determinations. As a result, even if Detective Cashatt had not

 testified that Mr. Boyd did not exist, there is not a reasonable likelihood it would have affected the

 judgment of the jury. The conclusion of the state courts regarding this ground for review was

 therefore not contrary to, or an unreasonable application of, clearly established federal law.



                                            Page 24 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 25 of 26 PageID #: 3882




        D.      Actual Innocence

        Finally, Petitioner asserts that based upon new evidence he is actually innocent of the

 offense of murder. A freestanding claim of actual innocence, however, does not provide a basis

 for federal habeas relief. Herrera v. Collins, 506 U.S. 390, 400 (1993); Coleman v. Thaler, 716

 F.3d 895, 908 (5th Cir. 2013). As a result, this ground for review may not be considered in this

 proceeding.

        E.      Evidentiary Hearing

        Petitioner asks the Court to conduct an evidentiary hearing in this matter. The decision to

 conduct an evidentiary hearing regarding a habeas petition is left to the “sound discretion of the

 district court.” Barrientes v. Johnson, 221 F.3d 741, 770 (5th Cir. 2000). “In determining whether

 to grant a hearing, the judge must review the answer [and] any transcripts and records of state-

 court proceedings . . . to determine whether an evidentiary hearing is warranted.” Richards v.

 Quarterman, 566 F.3d 553, 562-63 (5th Cir. 209) (internal quotations omitted). In cases where a

 district court “has before it sufficient facts to make an informed decision regarding the merits of a

 claim,” the court may properly deny the petitioner an evidentiary hearing. Murphy v. Johnson,

 205 F.3d 809, 816 (5th Cir. 2000).

        The Court has reviewed the record in this matter. The habeas record before the state court

 and now before this Court, which includes an affidavit from trial counsel as well as other affidavits

 referred to above, is sufficient for the Court to decide the issues raised by petitioner. As a result,

 the Court is of the opinion that an evidentiary hearing is not required.

        F.      Certificate of Appealability

        Petitioner is not entitled to the issuance of a certificate of appealability. An appeal from a

 judgment denying federal habeas corpus relief may not proceed unless a judge issues a certificate




                                            Page 25 of 26
Case 5:18-cv-00049-RWS Document 14 Filed 07/26/21 Page 26 of 26 PageID #: 3883




 of appealability. See 28 U.S.C. ' 2253. The standard for granting a certificate of appealability

 requires the petitioner to make a substantial showing of the denial of a federal constitutional right.

 See Slack v. McCaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362 F.3d 323, 328 (5th

 Cir. 2004). In making that substantial showing, a petitioner need not establish that he should

 prevail on the merits. Rather, he must demonstrate that the issues are subject to debate among

 jurists of reason, that a court could resolve the issues in a different manner or that the questions

 presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84. Any

 doubt regarding whether to grant a certificate of appealability is resolved in favor of the petitioner,

 and the severity of the penalty may be considered in making this determination. See Miller v.

 Johnson, 200 F.3d 274, 280-81 (5th Cir. 2000).

        Here, Petitioner has not shown that any of the issues raised by his claims are subject to

 debate among jurists of reason. The factual and legal questions advanced by Petitioner are not

 novel and have been consistently resolved adversely to his position. In addition, the questions
     .
 presented are not worthy of encouragement to proceed further. Therefore, Petitioner has failed to

 make a sufficient showing to merit the issuance of a certificate of appealability.

 VI.    CONCLUSION

        For the reasons set forth above, Petitioner’s petition for writ of habeas corpus should be

 denied and dismissed. Accordingly, it is

        ORDERED that the above-styled petition for writ of habeas corpus is DENIED and

 DISMISSED WITH PREJUDICE.

        So ORDERED and SIGNED this 26th day of July, 2021.




                                                             ____________________________________
                                                             ROBERT W. SCHROEDER III
                                                             UNITED STATES DISTRICT JUDGE
                                             Page 26 of 26
